 

SHARE PURCHASE AGREEMENT

 

BY AND AMONG

 

PINGTAN MARINE ENTERPRISE LTD.

 

(as the “Seller”)

 

and

 

FUZHOU HONGLONG OCEAN FISHERY CO., LTD.

 

(as the “Buyer”)

 

December 4, 2013

 

 

 

 

Table of Contents

 

    Page       Article I PURCHASE AND SALE 1       1.1 Purchase and Sale 1 1.2
Purchase Price 1       Article II THE CLOSING 2       2.1 The Closing 2 2.2
Deliveries 2 2.3 Further Assurances 2       Article III REPRESENTATIONS AND
WARRANTIES OF SELLER 2       3.1 Share Ownership 2 3.2 Organization of Each
Member of the Company Group 2 3.3 Authority and Corporate Action; No Conflict 3
3.4 NO OTHER REPRESENTATIONS OR WARRANTIES 3       Article IV REPRESENTATIONS
AND WARRANTIES OF BUYER 4       4.1 Vessels 4 4.2 Authority and Corporate
Action; No Conflict 4 4.3 Consents and Approvals 4 4.4 Litigation 5 4.5 Due
Diligence; Legal Counsel 5 4.6 Disclosure 5       Article V COVENANTS OF THE
SELLER 5       5.1 Post-Closing Assurances 5 5.2 Fulfillment of Conditions 5 5.3
Regulatory and Other Authorizations; Notices and Consents 6 5.4 Related Tax 6  
    Article VI COVENANTS OF BUYER. 6       6.1 Fulfillment of Conditions 6 6.2
Post-Closing Assurances 6 6.3 Regulatory and Other Authorizations; Notices and
Consents 6 6.4 Books and Records 7       Article VII ADDITIONAL COVENANTS OF THE
PARTIES 7       7.1 Other Information 7

 

- i -

 

 

7.2 Mail Received After Closing 7 7.3 Further Action 8 7.4 Confidentiality 8    
  Article VIII CONDITIONS TO CLOSING 8       8.1 Conditions to Each Party’s
Obligations 8 8.2 Conditions to Obligations of Seller 9 8.3 Conditions to
Obligations of Buyer 9       Article IX INDEMNIFICATION 10       9.1 Survival 10
9.2 Indemnification by the Company 10 9.3 Indemnification by Buyer 10 9.4
Notice, Etc. 11 9.5 Limitations 11       Article X TERMINATION AND ABANDONMENT
12       10.1 Methods of Termination 12 10.2 Effect of Termination 12      
Article XI DEFINITIONS 13       Article XII GENERAL PROVISIONS 16       12.1
Expenses 16 12.2 Notices 16 12.3 Amendment 17 12.4 Waiver 17 12.5 Headings 17
12.6 Severability 17 12.7 Entire Agreement 18 12.8 Benefit 18 12.9 Governing Law
18 12.10 NO JURY TRIAL 18 12.11 Counterparts 18 12.12 Regulatory Requirements 18

 

- ii -

 

 

SHARE PURCHASE AGREEMENT

 

This SHARE PURCHASE AGREEMENT (this “Agreement”) is entered into as of December
4, 2013 by and among the following parties:

 

(i)          Pingtan Marine Enterprise Ltd, an exempted company incorporated
under the laws of Cayman Islands (the “Seller”);

 

(ii)         Fuzhou Honglong Ocean Fishery Co., Ltd., a company incorporated
under the laws of the Hong Kong Special Administrative Region (the “Buyer”);

 

All of the parties listed above are referred to hereinafter collectively as the
“Parties” and individually as a “Party”.

 

RECITALS

 

WHEREAS, Seller owns all of the outstanding capital shares and other equity
interests of China Dredging Group Co., Ltd, an exempted company incorporated
under the laws of British Virgin Islands and a wholly-owned subsidiary of the
Seller (the “Company”);

 

WHEREAS, Seller desires to sell, and Buyer desires to buy, all of the
outstanding capital shares and other equity interests of the Company on the
terms and subject to the conditions set forth in this Agreement; and

 

NOW THEREFORE, in consideration of the mutual representations, warranties and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

Article I
PURCHASE AND SALE

 

1.1          Purchase and Sale. At the Closing and on the terms and subject to
the conditions set forth in this Agreement, Seller shall sell, transfer, assign
and convey to Buyer, and Buyer shall purchase from Seller, for the Purchase
Price (as defined below) all of the right, title and interest in and to the
issued and outstanding ordinary shares of the Company (“Company Ordinary
Shares”) and, if any, the issued and outstanding options, warrants or any other
equity interests in or rights to acquire Company Ordinary Shares (“Company
Equity Rights”; collectively with Company Ordinary Shares, the “Company
Shares”).

 

1.2          Purchase Price. Buyer shall pay Seller the aggregate purchase price
of  (i) forgiveness of the Seller’s current $155.2 million 4% promissory note
due on June 19, 2015 (the “Promissory Note”); (ii) forgiveness of the Seller’s
current accounts due to the Company at an amount of $172.1 million (the “Debt”);
and (iii) transfer to Seller of the 25-year exclusive Operating Rights for
twenty (20) new fishing vessels (the “Vessels”, together with the Promissory
Note and the Debt, the “Purchase Price”). For purpose of this Agreement,
“Operating Rights” shall mean the exclusive operating rights of the Vessels and
any applicable subsidies received from PRC’s government.

 

1

 

 

Article II
THE CLOSING

 



2.1          The Closing. Subject to the terms and conditions of this Agreement,
the consummation of the transactions contemplated by this Agreement (the
“Transactions”) shall take place at a closing (the “Closing”) to be held at
10:00 a.m., local time, on the same business day on which the last of the
conditions to the Closing set forth in Article VIII is fulfilled, at the offices
of Reed Smith LLP (US), 599 Lexington Avenue, New York, New York 10022, or at
such other time, date or place as the Seller and the Buyer may agree upon orally
or in writing. The date on which the Closing occurs is referred to herein as the
“Closing Date”. The Closing may be conducted by mail, courier or electronic
means.

 

2.2          Deliveries.

 

(a)          Seller. At the Closing, Seller shall (i) assign and transfer to
Buyer all of its right, title and interest in and to Company Shares by
delivering to Buyer the certificates representing or documents evidencing such
Company Shares (the “Certificates”), duly endorsed for transfer and free and
clear of any Liens, and (ii) deliver to Buyer the certificates, opinions and
other agreements and instruments contemplated by this Agreement.

 

(b)          Buyer. At the Closing, Buyer shall deliver to Seller (i) the
cancelled Promissory Note, (ii) any evidence of the cancellation of the Debt and
the initiation of transfer of the Vessels that the Seller may require, and (iii)
the certificates, opinions and other agreements and instruments contemplated by
this Agreement.

 

2.3          Further Assurances. Subject to the terms and conditions of this
Agreement, at any time or from time to time after the Closing, each of the
Parties shall execute and deliver such other documents and instruments, provide
such other materials and information and take such other actions as may
reasonably be necessary, proper or advisable, to the extent permitted by Law, to
fulfill its obligations under this Agreement.

 

Article III
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer as of the date of this Agreement and as
of the Closing Date, as follows.

 

3.1          Share Ownership. Seller is the sole registered owner of the Company
Shares. Seller owns the Company Shares free and clear of any Liens. To the
Knowledge of Seller, the Company has not granted any options, warrants or other
contractual rights outstanding which give any Person the right to acquire any
Company Shares, whether or not such right is presently exercisable. There are no
disputes, arbitrations or litigation proceedings pending or to the Knowledge of
Seller threatened with respect to Company Shares.

 

2

 

 

3.2          Organization of Each Member of the Company Group. The Seller and
each member of the Company Group is a corporate or other entity duly organized
and validly existing under the Laws of its jurisdiction. Each member of the
Company Group is duly qualified to do business in the jurisdictions in which the
property owned, leased or operated by such entity or the nature of the business
which it conducts requires qualification, or if not so qualified, such failure
or failures, in the aggregate, would not have a Material Adverse Effect on such
member of the Company Group. Each member of the Company Group has all requisite
power and authority to own, lease and operate its properties and to carry on its
respective business as now being conducted and as presently contemplated to be
conducted.

 

3.3          Authority and Corporate Action; No Conflict.

 

(a)          The Seller has all necessary power and authority to enter into this
Agreement and to consummate the Transactions. All corporate action necessary to
be taken by the Board of Directors or comparable governing body of Seller to
authorize the delivery and performance of this Agreement and all other documents
and instruments delivered by Seller in connection with the Transactions has been
duly and validly taken. This Agreement, when executed and delivered by Seller,
will constitute the valid and binding obligations of Seller, enforceable in
accordance with their respective terms, except (i) as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar Laws of general application now or hereafter in
effect affecting the rights and remedies of creditors and by general principles
of equity (regardless of whether enforcement is sought in a proceeding at law or
in equity), and (ii) as enforceability of any indemnification provision may be
limited by federal and state securities laws and public policy of the United
States, the Cayman Islands, the British Virgin Islands or the PRC.

 

(b)          Neither the execution and delivery of this Agreement by the Seller
nor the consummation of the Transactions by the Seller will (i) conflict with,
result in a breach or violation of or constitute (or with notice or lapse of
time or both constitute) a default under, (A) the Memorandum and Articles of
Association of the Company, or (B) any Law or Material Contract to which Seller
is a party or by which it (or any of its properties or assets) is subject or
bound; (ii) result in the creation of, or give any Person the right to create,
any Lien upon the assets of Seller; or (iii) terminate or modify, or give any
third party the right to terminate or modify, the provisions or terms of any
Material Contract to which Seller is a party.

 

3.4          NO OTHER REPRESENTATIONS OR WARRANTIES. SELLER IS NOT MAKING ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF ANY NATURE WHATSOEVER WITH
RESPECT TO THE SELLER OR THE COMPANY, INCLUDING ANY OF THE ASSETS, PROPERTIES OR
RIGHTS OF THE COMPANY, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY
SET FORTH IN THIS AGREEMENT, AND EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE CONDITION OF THE ASSETS, PROPERTIES AND RIGHTS OF THE COMPANY
SHALL BE “AS IS,” “WHERE IS” AND “WITH ALL FAULTS.”

 

3

 

 

Article IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller, as of the date of this Agreement and as
of the Closing Date, as follows:

 

4.1          Vessels.

 



(a)          Each Vessel at the time of the Closing is free from all charters,
encumbrances, mortgages and maritime liens or any other debts whatsoever, and is
not subject to Port State or other administrative detentions. The Buyer hereby
undertakes to indemnify the Seller against all consequences of claims made
against the Vessel which have been incurred prior to the time of the Closing.

 

(b)          Each Vessel at the time of the Closing has all permits and
governmental approvals needed to operate such Vessel and that such permits and
approvals can be transferred to Seller in connection with the transfer of the
Vessel to Buyer in accordance with Section 1.3 of this Agreement.

 

(c)          The Vessels are in all material respects fit for the purpose for
which they are currently employed and comply with all present laws and
regulations applicable for such purpose.

 

4.2          Authority and Corporate Action; No Conflict.

 

(a)          Buyer has all necessary corporate power and authority to enter into
this Agreement and to consummate the Transactions. This Agreement, when duly
executed and delivered by Buyer, constitutes the valid, binding and enforceable
obligation of Buyer, enforceable in accordance with its terms, except (i) as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or similar laws of general
application now or hereafter in effect affecting the rights and remedies of
creditors and by general principles of equity (regardless of whether enforcement
is sought in a proceeding at law or in equity), and (ii) as enforceability of
any indemnification provision may be limited by federal and state securities
laws and public policy.

 

(b)          Neither the execution and delivery of this Agreement by Buyer nor
the consummation of the Transactions will (i) conflict with, result in a breach
or violation of or constitute (or with notice or lapse of time or both
constitute) a default under, (A) the Memorandum and Articles of Association of
Buyer or (B) any Law or Contract to which Buyer is a party or by which Buyer (or
any of the properties or assets of Buyer) is subject or bound; (ii) result in
the creation of, or give any Person the right to create, any Lien upon the
assets of Buyer; (iii) terminate or modify, or give any third party the right to
terminate or modify, the provisions or terms of any Contract to which Buyer is a
party; or (iv) result in any suspension, revocation, impairment, forfeiture or
nonrenewal of any Permit applicable to Buyer.

 

4.3          Consents and Approvals. The acquisition of the Company Shares, the
execution and delivery of this Agreement by Buyer does not, and the performance
of this Agreement by Buyer will not, require any consent, approval,
authorization or other action by, or filing with or notification to, any
Governmental Authority or any other third party.

 

4

 

  

4.4          Litigation. There are no actions, suits, arbitrations or other
proceedings pending or, to the best Knowledge of Buyer, threatened against Buyer
at law or in equity before any Governmental Authority. Neither Buyer nor any of
their property is subject to any order, judgment, injunction or decree that
would have a Material Adverse Effect on Buyer.

 

4.5          Due Diligence; Legal Counsel. Buyer has been afforded an
opportunity to ask questions of and receive answers to Buyer’s satisfaction from
Seller, the Company and the officers of the Company concerning the financial
condition and prospects of the Company, and has had full access to additional
information (to the extent requested by Buyer) necessary to verify the accuracy
of information otherwise furnished. Buyer has been represented by or has been
advised to seek and obtain the advice of independent legal counsel of his or her
own choice and has been given an adequate opportunity to seek and obtain the
advice of such independent legal counsel in connection with the negotiation of
this Agreement and the purchase of the Company Shares, and has undertaken or has
had an adequate opportunity to undertake whatever due diligence or investigation
he deems necessary to decide to purchase of the Company Shares and enter into
this Agreement. Buyer agrees that legal counsel acting on behalf of Seller or
the Company (1) does not represent or undertake to represent the individual
interests of Buyer; and (2) is not directly or indirectly providing Buyer with
any legal opinion or advice concerning any tax, legal, investment, financial or
other matters or other issues.

 

4.6          Disclosure. No representation or warranty by Buyer contained in
this Agreement or other instrument furnished or to be furnished to Seller
pursuant to this Agreement or in connection with the Transactions contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact necessary in order to make the statements contained
therein not misleading.

 

Article V
COVENANTS OF THE SELLER

 

5.1          Post-Closing Assurances. From time to time after the Closing,
Seller will take such other actions and execute and deliver such other
documents, certifications and further assurances as Buyer may reasonably require
in order to manage and operate the Company, including but not limited to
executing such certificates as may be reasonably requested by Buyer’s
accountants in connection with any audit of the financial statements of the
Company for any period through the Closing Date.

 

5.2          Fulfillment of Conditions. Seller shall use its commercially
reasonable efforts to fulfill all the conditions specified in Article VIII to
the extent that the fulfillment of such conditions is within its Control. The
foregoing obligation includes (a) the execution and delivery of documents
necessary or desirable to consummate the Transactions and (b) taking or
refraining from such actions as may be necessary to fulfill such conditions
(including using their commercially reasonable efforts to conduct the business
in such manner that on the Closing Date the representations and warranties of
Seller contained herein shall be accurate as though then made, except as
contemplated by the terms hereof).

 

5

 

 

5.3          Regulatory and Other Authorizations; Notices and Consents.

 

(a)          Seller shall use its commercially reasonable efforts to obtain all
authorizations, consents, orders and approvals of all Governmental Authorities
and officials that may be or become necessary for their execution and delivery
of, and the performance of their obligations pursuant to, this Agreement and
will reasonably cooperate with Buyer in promptly seeking to obtain all such
authorizations, consents, orders and approvals.

 

(b)          Seller shall give promptly such notices to third parties and use
its commercially reasonable efforts to obtain such third party consents and
estoppel certificates as Buyer may in its reasonable discretion deem necessary
or desirable in connection with the Transactions.

 

(c)          Buyer shall cooperate and use commercially reasonable efforts to
assist the Seller in giving such notices and obtaining such consents and
estoppel certificates; provided, however, that Buyer shall have no obligation to
give any guarantee or other consideration of any nature in connection with any
such notice, consent or estoppel certificate or to consent to any change in the
terms of any agreement or arrangement which Buyer in its sole discretion may
deem adverse to the interests of Buyer.

 

5.4          Related Tax. The Parties shall assume respectively, pursuant to the
applicable laws, any Tax and duties assessed by any Governmental Authority in
connection with, or as a result of the consideration received pursuant to this
Agreement.

 

Article VI
COVENANTS OF BUYER.

 

6.1          Fulfillment of Conditions. Buyer shall use its commercially
reasonable efforts to fulfill the conditions specified in Article VIII to the
extent that the fulfillment of such conditions is within its control. The
foregoing obligation includes (a) the execution and delivery of documents
necessary or desirable to consummate the Transactions, and (b) taking or
refraining from such actions as may be necessary to fulfill such conditions
(including conducting the business of Buyer in such manner that on the Closing
Date the representations and warranties of Buyer contained herein shall be
accurate as though then made).

 

6.2          Post-Closing Assurances. Buyer, from time to time after the Closing
and at the request of Seller, will take such other actions and execute and
deliver such other documents, certifications and further assurances as Seller
may reasonably require in order to manage and operate its business, including
without limitation executing such certificates as may be reasonably requested by
Seller’s accountants in connection with any audit of the financial statements of
Seller for any period through the Closing Date.

 

6.3          Regulatory and Other Authorizations; Notices and Consents.

 

(a)          Buyer shall use its commercially reasonable efforts to obtain all
authorizations, consents, orders and approvals of all Governmental Authorities
that may be or become necessary for its execution and delivery of, and the
performance of its obligations pursuant to, this Agreement and will cooperate
fully with Seller in promptly seeking to obtain all such authorizations,
consents, orders and approvals.

 

6

 

 

(b)          Buyer shall give prompt notice to third parties and use
commercially reasonable efforts to obtain such third party consents and estoppel
certificates as Seller may in their reasonable discretion deem necessary or
desirable in connection with the Transactions.

 

6.4          Books and Records.

 

(a)          On and after the Closing Date, Buyer will permit Seller, during
normal business hours, to have access to and to examine and make copies of all
books and records of any member of the Company Group which are delivered to
Buyer pursuant to this Agreement and which relate to their businesses or to
events occurring prior to the Closing Date or to transactions or events
occurring subsequent to the Closing Date which arise out of transactions or
events occurring prior to the Closing Date to the extent reasonably necessary to
Seller in connection with preparation of any Tax returns, Tax audits, government
or regulatory investigations, lawsuits or any other matter in which he is a
party to the proceeding or in which it has a reasonable business interest.

 

(b)          Buyer will preserve and keep all books and records with respect to
any member of the Company Group and their businesses for a period of at least
seven years from the Closing Date. After such seven year period, before Buyer
shall dispose of any such books and records, at least 90 days’ prior written
notice to such effect shall be given by Buyer to Seller. Seller shall be given
an opportunity, at his cost and expense, to remove and retain all or any part of
such books or records as Seller may select.

 

Article VII
ADDITIONAL COVENANTS OF THE PARTIES

 

7.1          Other Information. If in order to properly prepare documents
required to be filed with any Governmental Authority or financial statements of
the Company Group, it is necessary that a Party be furnished with additional
information relating to any member of the Company Group, and such information is
in the possession of the other Parties, such other Parties agree to use their
commercially reasonable efforts to furnish such information in a timely manner
to such Party, at the cost and expense of such Party.

 

7.2          Mail Received After Closing.

 

(a)          If Buyer receives after the Closing any mail or other
communications addressed to the Seller, Buyer or the Company may open such mail
or other communications and deal with the contents thereof in its discretion to
the extent that such mail or other communications and the contents thereof
relate to the Seller. Buyer or the Company will deliver promptly or cause to be
delivered to the Seller all other mail addressed to it and the contents thereof
which does not relate to the Company.

 

(b)          If Seller receives after the Closing Date mail or other
communications addressed to Seller which relate to the Company, Seller shall
promptly deliver or cause to be delivered all such mail and the contents thereof
to Buyer or the Company.

 

7

 

 

7.3          Further Action.

 

(a)          Upon the terms and subject to the conditions hereof, each of the
Parties shall execute such documents and other papers and take such further
actions as may be reasonably required or desirable to carry out the provisions
hereof and the Transactions. Upon the terms and subject to the conditions
hereof, each of the Parties shall use its commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
other things necessary, proper or advisable to consummate and make effective as
promptly as practicable the Transactions.

 

(b)          Subject to compliance with applicable Laws, from the date hereof
until the Closing Date, the Parties and/or their Representatives shall confer on
a regular and frequent basis to discuss material operational matters and the
general status of ongoing operations.

 

(c)          No information or knowledge obtained in any discussion pursuant to
this Section 7.3 or otherwise shall affect or be deemed to modify any
representation or warranty contained herein or the conditions to the obligations
of the Parties to consummate the Transactions.

 

7.4          Confidentiality. The Seller, on the one hand, and Buyer, on the
other hand, shall hold and shall cause their respective Representatives to hold
in strict confidence, unless compelled to disclose by judicial or administrative
process or by other requirements of Laws, all documents and information
concerning the other Parties furnished to it by such other Parties or their
Representatives in connection with the Transactions (except to the extent that
such information can be shown to have been (a) previously known by the Party to
which it was furnished, (b) in the public domain through no fault of such Party
or (c) later lawfully acquired from other sources, which source is not the agent
of the other Party, by the Party to which it was furnished), and each Party
shall not release or disclose such information to any other Person, except its
Representatives in connection with this Agreement. Each Party shall be deemed to
have satisfied its obligations to hold confidential information concerning or
supplied by the other Parties if it exercises the same care as it takes to
preserve confidentiality for its own similar information.

 

Article VIII
CONDITIONS TO CLOSING

 

8.1          Conditions to Each Party’s Obligations. The respective obligations
of each Party to consummate the Transactions shall be subject to the
fulfillment, at or prior to the Closing, of each of the following conditions.

 

(a)          Litigation. No order, stay, judgment or decree shall have been
issued by any Governmental Authority preventing, restraining or prohibiting in
whole or in part, the consummation of the Transactions or instrumental to the
consummation of the Transactions, and no action or proceeding by any
Governmental Authority shall be pending or threatened (including by suggestion
through investigation) by any Person, which questions, or seeks to enjoin,
modify, amend or prohibit (i) the ownership or Control of any member of the
Company Group, (ii) the purchase of Company Shares, (iii) the Operating Rights
of the Vessels or (iv) the conduct in any material respect of the business as a
whole or any material portion of the business conducted or to be conducted by
any member of the Company Group or the (direct, indirect or beneficial)
ownership or Control of any member of the Company Group by Seller.

 

8

 

 

8.2          Conditions to Obligations of Seller. The obligations of the Seller
to consummate the Transactions shall be subject to the fulfillment, at or prior
to the Closing, of each of the following conditions:

 

(a)          Payment of Purchase Price. Buyer shall have paid to Seller the
Purchase Price as set forth in Section 1.2 of this Agreement.

 

(b)          Deliveries. Buyer shall have delivered to Seller the cancelled
Promissory Note and such other documents, certificates and instruments as may be
reasonably requested by Seller in connection with the transfer of the Operating
Rights for the Vessels.

 

(c)          Representations and Warranties. The representations and warranties
of Buyer contained in this Agreement shall be with respect to those
representations and warranties qualified by any materiality standard, true and
correct as of the Closing, and with respect to all the other representations and
warranties, true and correct in all material respects as of the Closing, with
the same force and effect as if made as of the Closing, and Buyer shall have
delivered to Seller a certificate signed by a duly authorized officer thereof to
such effect.

 

(d)          Performance of Agreements. All covenants, agreements and
obligations required by the terms of this Agreement to be performed by Buyer at
or prior to the Closing shall have been duly and properly performed or fulfilled
in all material respects, and Buyer shall have delivered to the Seller a
certificate signed by a duly authorized officer thereof to such effect.

 

(e)          Consents. Buyer shall have obtained and delivered to the Seller
copies of consents of all third parties, as appropriately required for the
consummation of the Transactions.

 

(f)          Necessary Proceedings. All proceedings, corporate or otherwise, to
be taken by Buyer in connection with the consummation of the Transactions shall
have been duly and validly taken, and copies of all documents, resolutions and
certificates incident thereto, duly certified by Buyer as of the Closing, shall
have been delivered to the Seller.

 

8.3          Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the Transactions shall be subject to the fulfillment, at or prior to
the Closing, of each of the following conditions:

 

(a)          Deliveries. Seller shall have delivered the Company Shares and such
other documents, certificates and instruments as may be reasonably requested by
Buyer in connection with the transfer of the Company Shares.

 

(b)          Representations and Warranties. The representations and warranties
of the Seller contained in this Agreement shall be with respect to those
representations and warranties qualified by any materiality standard, true and
correct in all respects as of the Closing, and with respect to all the other
representations and warranties, true and correct in all material respects as of
the Closing, with the same force and effect as if made as of the Closing, and
Seller, as applicable, shall have delivered to Buyer a certificate signed by a
duly authorized officer thereof to such effect.

 

9

 

 

(c)          Performance of Agreements. All covenants, agreements and
obligations required by the terms of this Agreement to be performed by Seller at
or prior to the Closing, including lockup agreements as discussed herein, shall
have been duly and properly performed or fulfilled in all material respects, and
Seller shall have delivered to Buyer a certificate signed by a duly authorized
officer thereof to such effect.

 

(d)          Necessary Proceedings. All required corporate proceedings to be
taken by Seller in connection with the consummation of the Transactions shall
have been duly and validly taken, and copies of all resolutions (including but
not limited to shareholders’ resolutions and the board of directors’
resolutions), duly certified by Seller, as of the Closing, shall have been
delivered to Buyer.

 

Article IX
INDEMNIFICATION

 

9.1          Survival. The representations and warranties of Seller in Article
III shall survive the Closing for a period of two (2) years. The representations
and warranties of Buyer set forth in Article IV shall survive the Closing for a
period of two (2) years. Any covenant or agreement contained in this Agreement
to be performed prior to or after the Closing shall survive the Closing for two
(2) years, except as otherwise provided herein.

 

9.2          Indemnification by the Company. Subject to the limitations set
forth in Section 9.5, Seller shall indemnify and hold harmless Buyer from and
against, and shall reimburse Buyer (which term, for purposes of this Article IX,
includes, after the Closing, the Company) for, any Damages which it may sustain,
suffer or incur, whether as a result of any Third Party Claim or otherwise, and
which arise from or in connection with or are attributable to the breach of any
of the representations or warranties or covenants of Seller contained in this
Agreement. The indemnity in the foregoing sentence shall survive the Closing for
a period of two (2) years after the Closing. Seller shall give prompt written
notice to Buyer of any Third Party Claims or other facts and circumstances known
Seller which may entitle Buyer to indemnification under this Section 9.2.

 

9.3          Indemnification by Buyer. Subject to the limitations set forth in
Section 9.5, Buyer shall indemnify and hold harmless Seller from and against,
and shall reimburse Seller for, any Damages which may be sustained, suffered or
incurred by Seller, whether as a result of Third Party Claims or otherwise, and
which arise or result from or in connection with or are attributable to the
breach of any of Buyer’s representations or warranties or covenants contained in
this Agreement. The indemnity in the foregoing clause shall survive the Closing
for a period of two (2) years after the Closing Date, other than Claims arising
as a result of a breach of the representations and warranties in Section 4.2, as
to which it shall survive without limitation as to time. Buyer shall give Seller
prompt written notice of any Third Party Claims or other facts and circumstances
known to Buyer which may entitle Seller to indemnification under this Section
9.3.

 

10

 

 

9.4          Notice, Etc.

 

(a)          A Party required to make an indemnification payment pursuant to
this Agreement (“Indemnifying Party”) shall have no liability with respect to
Third Party Claims or otherwise with respect to any covenant, representation,
warranty, agreement, undertaking or obligation under this Agreement unless the
Party entitled to receive such indemnification payment (“Indemnified Party”)
gives notice to the Indemnifying Party specifying (i) the covenant,
representation or warranty, agreement, undertaking or obligation contained
herein which it asserts has been breached, (ii) in reasonable detail, the nature
and dollar amount (or estimate, if the magnitude of the Claim cannot be
precisely determined at that time) of any Claim the Indemnified Party may have
against the Indemnifying Party by reason thereof under this Agreement, and (iii)
whether or not the Claim is a Third Party Claim.

 

(b)          With respect to Third Party Claims, an Indemnified Party (i) shall
give the Indemnifying Party prompt notice of any Third Party Claim, (ii) prior
to taking any action with respect to such Third Party Claim, shall consult with
the Indemnifying Party as to the procedure to be followed in defending,
settling, or compromising the Third Party Claim, (iii) shall not consent to any
settlement or compromise of the Third Party Claim without the written consent of
the Indemnifying Party (which consent shall not be unreasonably withheld or
delayed), and (iv) shall permit the Indemnifying Party, if it so elects, to
assume the exclusive defense of such Third Party Claim (including, except as
provided in Section 9.4(d), the compromise or settlement thereof) at its own
cost and expense.

 

(c)          If the Indemnifying Party shall elect to assume the exclusive
defense of any Third Party Claim pursuant to this Agreement, it shall notify the
Indemnified Party in writing of such election, and the Indemnifying Party shall
not be liable hereunder for any fees or expenses of the Indemnified Party’s
counsel relating to such Third Party Claim after the date of delivery to the
Indemnified Party of such notice of election.

 

(d)          The Indemnifying Party will not compromise or settle any such Third
Party Claim without the written consent of the Indemnified Party (which consent
shall not be unreasonably withheld or delayed) if the relief provided is other
than monetary damages or such relief would have a Material Adverse Effect on the
Indemnified Party. Notwithstanding the foregoing, if the Indemnifying Party
elects to assume the defense with respect to any Third Party Claim, the
Indemnifying Party shall have the right to compromise or settle for solely
monetary damages such Third Party Claim, provided such settlement would not
reasonably be expected to have a Material Adverse Effect on the Indemnified
Party.

 

(e)          Notwithstanding the foregoing, the Party which defends any Third
Party Claim shall, to the extent required by any insurance policies of the
Indemnified Party, share or give control thereof to any insurer with respect to
such Claim.

 

9.5          Limitations.

 

(a)          Seller shall not be required to indemnify Buyer under Section 9.2
unless the aggregate of all amounts for which indemnity would otherwise be due
against it exceeds $1,000,000, but then Seller will be liable for the full
amount of Damages.

 

11

 

 

(b)          Buyer shall not be required to indemnify Seller under Section 9.3
unless the aggregate of all amounts for which indemnity would otherwise be due
against it exceeds $1,000,000, but then Buyer will be liable for the full amount
of Damages.

 

Article X
TERMINATION AND ABANDONMENT

 

10.1        Methods of Termination. The Transactions may be terminated and/or
abandoned at any time but not later than the Closing:

 

(a)          by written consent of the Parties;

 

(b)          by Seller, (i) if Buyer shall have breached any of its covenants in
Article VI or VII hereof in any material respect, (ii) if the representations
and warranties of Buyer contained in this Agreement shall not be true and
correct in all material respects, at the time made, or (iii) if such
representations and warranties shall not be true and correct in all material
respects at and as of the Closing Date as though such representations and
warranties were made again at and as of the Closing Date, except to the extent
that such representations are made herein as of a specific date prior to the
Closing Date, and in any such event, if such breach is subject to cure, Buyer
has not cured such breach within 10 Business Days of notice from Seller of an
intent to terminate;

 

(c)          by Buyer, (i) if Seller shall have breached any of the covenants in
Articles V or VII hereof in any material respect, (ii) if the representations
and warranties of Seller contained in this Agreement shall not be true and
correct in all material respects, at the time made, or (iii) if such
representations and warranties shall not be true and correct in all material
respects at and as of the Closing Date as though such representations and
warranties were made again at and as of the Closing Date, except to the extent
that such representations are made herein as of a specific date prior to the
Closing Date, and in any such event, if such breach is subject to cure, Seller
has not cured such breach within ten (10) Business Days of Buyer’s notice of an
intent to terminate;

 

(d)          by Seller if its Boards of Directors shall have determined in good
faith, based upon the advice of outside legal counsel, that failure to terminate
this Agreement is reasonably likely to result in such Board of Directors
breaching its fiduciary duties to the shareholders of Seller, as applicable,
under applicable Laws by reason of the pendency of an unsolicited, bona fide
written proposal for a superior transaction;

 

10.2        Effect of Termination.

 

(a)          In the event of termination and abandonment of this Agreement by
Buyer or by Seller, or both, pursuant to Section 10.1 hereof, written notice
thereof shall forthwith be given to the other Parties, and except as set forth
in Article IX and this Section 10.2, all further obligations of the Parties
shall terminate, no Party shall have any right against the other Parties hereto,
and each Party shall bear its own costs and expenses.

 

(b)          If the Transactions are terminated and/or abandoned as provided
herein:

 

12

 

 

(i)          each Party hereto will return all documents, work papers and other
material (and all copies thereof) of the other Parties relating to the
Transactions, whether so obtained before or after the execution hereof, to the
Party furnishing the same; and

 

(ii)         all confidential information received by a Party hereto with
respect to the business of the other Parties shall be treated in accordance with
Section 7.6 hereof, which shall survive such termination or abandonment.

 

Article XI
DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Actions” means any claim, action, suit, litigation, arbitration, inquiry,
proceeding or investigation by or pending before any Governmental Authority.

 

“Affiliate” means, with respect to a Person, any other Person who Controls, is
Controlled by or is under common Control with such Person.

 

“Agreement” has the meaning set forth in the preamble of this Agreement.

 

“Business Day” means a day of the year on which banks are not required or
authorized to be closed in the City of New York.

 

“Certificates” has the meaning set forth in Section 2.2(a).

 

“Buyer” has the meaning set forth in the preamble of this Agreement.

 

“Claim” means any claim, demand, suit, proceeding or action.

 

“Closing” has the meaning set forth in Section 2.1.

 

“Closing Date” has the meaning set forth in Section 2.1.

 

“Commission” has the meaning set forth in Section 4.7.

 

“Company” has the meaning set forth in the preamble of this Agreement.

 

“Company Equity Rights” has the meaning set forth in Section 1.2(a).

 

“Company Group” means the Subsidiaries and Affiliates of the Company as listed
on Exhibit E hereto.

 

“Company Material Adverse Effect” means a Material Adverse Effect on the Company
and its Subsidiaries, taken as a whole; provided that, without limiting the
generality of the foregoing, any adverse effect resulting in any loss, directly
or indirectly, of at least $2,000,000 or its equivalent, to the Company and its
Subsidiaries, taken as a whole, shall be deemed to constitute a Company Material
Adverse Effect.

 

13

 

 

“Company Ordinary Shares” has the meaning set forth in Section 1.2(a).

 

“Company Shares” has the meaning set forth in Section 1.2(a).

 

“Company’s Accountants” means UHY Vocation HK CPA Limited.

 

“Contracts” mean any contract, agreement, lease, license or similar instrument.

 

“Control” of a given Person means the power or authority, whether exercised or
not, to direct the business, management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise, provided, that such power or authority shall conclusively be presumed
to exist upon possession of beneficial ownership or power to direct the vote of
more than fifty percent (50%) of the votes entitled to be cast at a meeting of
the Board of Directors or comparable governing body of such Person. The terms
“Controlled” and “Controlling” have meanings correlative to the foregoing.

 

“Damages” means the dollar amount of any loss, damage, expense or liability,
including, without limitation, reasonable attorneys’ fees and disbursements
incurred by an Indemnified Party in any action or proceeding between the
Indemnified Party and the Indemnifying Party or between the Indemnified Party
and a third party, which is determined (as provided in Article IX) to have been
sustained, suffered or incurred by a Party or the Company and to have arisen
from or in connection with an event or state of facts which is subject to
indemnification under this Agreement; the amount of Damages shall be the amount
finally determined by a court of competent jurisdiction or appropriate
governmental administrative agency (after the exhaustion of all appeals) or the
amount agreed to upon settlement in accordance with the terms of this Agreement,
if a Third Party Claim, or by the Parties, if a Direct Claim.

 

“Direct Claim” means any claim other than a Third Party Claim.

 

“Disclosure Letter” has the meaning set forth in Section 3.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Funds of Related Party” has the meaning set forth in Section 8.3.

 

“GAAP” means generally accepted accounting principles in a particular
jurisdiction, as consistently applied.

 

“Government Securities” means any Treasury Bill issued by the United States
having a maturity of one hundred and eighty days or less.

 

“Governmental Authority” means any PRC or non-PRC national, supranational,
state, provincial, local or similar government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal or
judicial or arbitral body. For the sake of clarity, “Governmental Authority”
does not include any government or state-owned enterprise.

 

“Indemnified Party” has the meaning set forth in Section 9.4.

 

14

 

 

“Indemnifying Party” has the meaning set forth in Section 9.4.

 

“Knowledge” means, with respect to any Person, the actual knowledge of such
Person and that knowledge which should have been acquired by such Person after
making such due inquiry and exercising such due diligence as a prudent business
person would have made or exercised in the management of his or her business
affairs.

 

“Laws” means all statutes, rules, regulations, ordinances, orders, writs,
injunctions, judgments, decrees, awards and restrictions, including, without
limitation, applicable statutes, rules, regulations, orders and restrictions
relating to zoning, land use, safety, health, environment, hazardous substances,
pollution controls, employment and employment practices and access by the
handicapped.

 

“Lien” means any lien, claim, contingent interest, security interest, charge,
restriction or encumbrance, other than those (i) for Taxes not yet due and
payable or being contested in good faith by an appropriate proceeding for which
adequate reserves have been established, (ii) for mechanics liens or similar
liens or labor, materials or supplies incurred in the ordinary course of
business for amounts that are not delinquent, (iii) arising by operation of law,
and (iv) that, individually or when aggregated, are not material.

 

“Material Adverse Effect” means, with respect to any Person, any (i) event,
occurrence, fact, condition, change or development that has had a material
adverse effect on the operations, results of operations, financial condition,
assets or liabilities of such Person; (ii) material adverse effect on such
Person’s ability to perform any material obligations of such Person hereunder or
under any other Transaction Document or any Material Contract of such Person, as
applicable; (iii) material adverse effect on any material rights such Person may
have hereunder or under any other Transaction Document or any Material Contract
of such Person.

 

“Material Contract” means, with respect to any Person, any outstanding Contract
material to the business of such Person as of or after the date hereof.

 

“Party” has the meaning set forth in the preamble of this Agreement.

 

“Patents” means all United States and foreign patents and utility models and
applications therefor and all reissues, divisions, re-examinations, renewals,
extensions, provisionals, continuations and continuations-in-part thereof, and
equivalent or similar rights anywhere in the world in inventions and
discoveries.

 

“Permits” means all governmental registrations, licenses, permits,
authorizations and approvals.

 

“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, joint venture, proprietorship, association, firm,
trust, estate, unincorporated organization, cooperative, Governmental Authority,
or other enterprise or entity.

 

“PRC” means the People’s Republic of China, solely for purpose of this
Agreement, excluding Hong Kong, the Macau Special Administrative Region and the
islands of Taiwan.

 

15

 

 

“Purchase Price” has the meaning set forth in Section 1.2.

 

“Representatives” of a Party means such Party’s employees, accountants,
auditors, actuaries, counsel, financial advisors, bankers, investment bankers
and consultants.

 

“Seller” has the meaning set forth in the preamble of this Agreement.

 

“Subsidiary” means, with respect to any specified Person, any other Person
(other than a natural person) Controlled by such specified Person through direct
or indirect ownership of equity securities or contractual relationship. When
used without reference to a particular Person, “Subsidiary” means a Subsidiary
of the Company.

 

“Tax” or “Taxes” means all income, gross receipts, sales, stock transfer,
excise, bulk transfer, use, employment, social security, franchise, profits,
property or other taxes, tariffs, imposts, fees, stamp taxes and duties,
assessments, levies or other charges of any kind whatsoever (whether payable
directly or by withholding), together with any interest and any penalties,
additions to tax or additional amounts imposed by any government or taxing
authority with respect thereto.

 

“Third Party Claim” means a Claim by a Person other than a Party hereto or any
Affiliate of such Party.

 

“Transactions” has the meaning set forth in Section 2.1.

 

“United States” or “U.S.” means the United States of America.

 

Article XII
GENERAL PROVISIONS

 

12.1        Expenses. Except as otherwise provided herein, all costs and
expenses, including, without limitation, fees and disbursements of
Representatives, incurred in connection with the preparation of this Agreement
and the Transactions shall be paid by the Party incurring such costs and
expenses, whether or not the Closing shall have occurred.

 

12.2        Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been duly given or made
as of the date delivered or mailed if delivered personally or by an
internationally recognized courier or transmitted by electronic correspondence
(in .PDF) or by telecopy to the Parties at the following addresses (or at such
other address for a Party as shall be specified by like notice, except that
notices of changes of address shall be effective upon receipt):

 

(a)          If to the Buyer:

 

Fuzhou Honglong Ocean Fishery Co., Ltd

Floor 17th, Fujian Galaxy Garden Hotel,

No. 243, Wusi Road,

Fuzhou, P.R.C. 350001

Attention: GAO, Tigi

16

 

 

Telephone: 86-591-87805774-8012

Facsimile:86-591-87519015



(b)          If to Seller:

 

Pingtan Marine Enterprise Ltd.

18/F, Zhongshan Building A,

No. 154 Hudong Road

Fuzhou, P.R.C. 350001

Attention: Roy Yu

Telephone: 86-591-87271266

Facsimile:86-591-87275290
Email: ryu@ptmarine.net

 

with a copy (which shall not constitute notice) to:

Reed Smith LLP
599 Lexington Avenue
New York, New York 10022
Attention: William Haddad

Telephone: +1 (212) 549-0379
Facsimile: +1 (212) 521-5450
Email: Whaddad@reedsmith.com

 

12.3        Amendment. This Agreement may not be amended or modified except by
an instrument in writing signed by the Parties.

 

12.4        Waiver. Buyer, on the one hand, and all other Parties, on the other
hand, may (a) extend the time for the performance of any of the obligations or
other acts of the other, (b) waive any inaccuracies in the representations and
warranties of the other contained herein or in any document delivered pursuant
hereto and (c) waive compliance with any of the agreements or conditions of the
other contained herein. Any such extension or waiver shall be valid only if set
forth in an instrument in writing signed by the Party(s) to be bound thereby.

 

12.5        Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

12.6        Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner adverse to any Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that Transactions are fulfilled to
the extent possible.

 

17

 

 

12.7        Entire Agreement. This Agreement and the schedules and exhibits
hereto constitute the entire agreement and supersede all prior agreements and
undertakings, both written and oral, among the Parties with respect to the
subject matter hereof and, except as otherwise expressly provided herein, are
not intended to confer upon any other Person any rights or remedies hereunder.

 

12.8        Benefit. This Agreement shall inure to the benefit of and be binding
upon the successors and assigns of the Parties. Prior to the Closing, no Party
may assign this Agreement or its rights or obligations hereunder, whether by
operation of law or otherwise, without the prior written consent of the other
Party(s).

 

12.9        Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. Except as otherwise provided
herein, all actions and proceedings arising out of or relating to the
interpretation and enforcement of the provisions of this Agreement or in respect
of the Transactions shall be heard and determined in the United States District
Court for the Southern District of New York and any federal appellate court
therefrom (or, if United States federal jurisdiction is unavailable over a
particular matter, the Supreme Court of the State of New York, New York County)
and the Parties hereby irrevocably submit to the exclusive jurisdiction and
venue of such courts in any such action or proceeding and irrevocably waive the
defense of an inconvenient forum or lack of jurisdiction to the maintenance of
any such action or proceeding.

 

12.10        NO JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 

12.11        Counterparts. This Agreement may be executed in one or more
counterparts, and by the different Parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which when
taken together shall constitute one and the same agreement. Execution or
delivery by electronic transmission (in PDF) shall constitute due execution or
delivery for all purposes.

 

12.12        Regulatory Requirements. In the event that the regulatory
requirements of any applicable Governmental Authority (including any new laws or
regulations or interpretations of existing laws or regulations) prohibit or
materially restrict the ability of the Parties to consummate the acquisition of
the Company as contemplated, the Parties will revise the transaction as
necessary to comply with such regulatory requirements while preserving to the
greatest extent possible the intended economic consequences of the transaction.

 

(Signatures on Next Page)

 

18

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

 

  PINGTAN MARINE ENTERPRISE LTD.             By: /s/ Xuesong Song     Name:
Xuesong Song     Title: Independent Director             FUZHOU HONGLONG OCEAN
FISHERY CO., LTD             By: /s/ Tiqi Gao     Name: Tiqi Gao     Title:
Legal Representative  

 

 

[Signature Page to Share Purchase Agreement]

 

 

 

 

EXHIBIT E

 

COMPANY GROUP

 

Master Gold Corporation Limited, organized under the laws of Hong Kong

 

China Dredging Group Co., Ltd., organized under the laws of BVI

 

China Dredging (HK) Company Limited, organized under the laws of Hong Kong

 

Fujian WangGang Dredging Construction Co., Ltd., organized under the laws of PRC

 

Fujian Xing Gang Port Service Co., Ltd., organized under the laws of PRC

 

Wonder Dredging Engineering LLC, organized under the laws of PRC

 

Pingtan Zhuo Ying Dredging Engineering Construction Co., organized under the
laws of PRC

 

Pingtan Xing Yi Port Services Co., Ltd., organized under the laws of PRC

 

- 20 -

 

 

EXHIBIT F

 

LIST OF VESSELS

 

FuYuanYu 901

 

FuYuanYu 902

 

FuYuanYu 903

 

FuYuanYu 904

 

FuYuanYu 905

 

FuYuanYu 906

 

FuYuanYu 907

 

FuYuanYu 908

 

FuYuanYu 909

 

FuYuanYu 910

 

FuYuanYu 911

 

FuYuanYu 912

 

FuYuanYu 913

 

FuYuanYu 914

 

FuYuanYu 915

 

FuYuanYu 916

 

FuYuanYu 917

 

FuYuanYu 918

 

FuYuanYu 919

 

FuYuanYu 920

 

- 21 -

 

